Citation Nr: 0923317	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-23 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which reopened a previously denied claim 
of entitlement to service connection for PTSD and denied the 
claim on the merits.

In June 2005, the Board concurred with the determination that 
new and material evidence had been received to reopen the 
previously denied claim, but remanded the underlying service 
connection claim for additional development.  The case has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The February 2009 VA examination resulted in a diagnosis of 
major depressive disorder.  This raises the issue of service 
connection for this disorder (new and material evidence to 
reopen).  This matter is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Although the Veteran has been diagnosed with PTSD, there 
is no credible supporting evidence to corroborate his report 
of in-service stressors upon which this diagnosis was based.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice by a letter dated in April 2002, 
which is clearly prior to the February 2003 rating decision 
that is the subject of this appeal.  He was also sent 
additional notification by letters dated in August 2005, 
March 2006, and April 2007 followed by readjudication of the 
appellate claim by an April 2009 Supplemental Statements of 
the Case which "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the letters informed the Veteran of what was 
necessary to substantiate his claim, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the March 2006 and April 2007 
letters included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  The Veteran has had the opportunity 
to present evidence and argument in support of this claim, 
and indicated on his Substantive Appeal that he did not 
desire a Board hearing in conjunction with this appeal.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded a VA medical examination regarding 
this case in February 2009.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

Initially, the Board reiterates that there is no indication 
of any psychiatric problems in the Veteran's service 
treatment records, to include his June 1971 separation 
examination.  Further, on the concurrent Report of Medical 
History he indicated that he had not experienced depression 
or excessive worry, nor nervous trouble of any sort.  
Moreover, the first competent medical evidence of any 
acquired psychiatric disorder appears to be records dated in 
1989, approximately 18 years after his separation from 
service.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The post-service medical records confirm that the Veteran 
does have a current psychiatric disorder, and include 
diagnoses of PTSD.  Granted, the February 2009 VA psychiatric 
examination concluded that the Veteran does not satisfy the 
DSM-IV criteria for PTSD, and diagnosed major depressive 
disorder.  However, the Court has held that the requirement 
of a current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).  More importantly, even with a diagnosis of PTSD, the 
Veteran's claim must still be denied as the record does not 
provide supporting evidence of his purported stressors.  

The Veteran, in various statements, contends that he has PTSD 
due to stressors that occurred while on active duty.  For 
example, a July 2003 VA mental health record noted that the 
Veteran reported that while in the Air Force, he was a crew 
chief in tanker aircraft and reported having seen numerous 
traumatic events including seeing planes on fire and 
exploding.  In addition, he was also distressed over seeing 
"debriefing films" showing the extent of damage that planes 
would inflict.  This record also noted the Veteran's post-
service history of a closed head injury in a motorcycle 
accident in the mid 1980s.  He provided a similar account of 
his stressors at the February 2009 VA examination.

To the extent the medical evidence indicates the veteran has 
PTSD due to active service, the Board notes that nothing in 
the record reflects that he engaged in combat while on active 
duty.  In pertinent part, the Veteran's service personnel 
records, to include his DD Form 214, reflect he did not 
receive any awards or decorations denoting combat service, 
and such service is inconsistent with his military 
occupational specialty of aircraft maintenance specialist.  
Although his current stressors do not reflect he is 
contending they are based upon his having engaged in combat, 
he did previously report on an August 1990 VA 
neuropsychiatric examination that he had participated in 
bombing missions over Vietnam.  However, his service 
personnel records reflect he had no Foreign service at all.  
In view of the foregoing, the Board finds that the Veteran 
did not engage in combat while on active duty, and, thus, he 
is not entitled to the benefit of the provisions of 
38 U.S.C.A. § 1154(b).

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

The Board observes that nothing in the Veteran's service 
records supports his account of his purported in-service 
stressors.  Further, the United States Armed Services Center 
for Unit Records Research (CURR) (now known as he United 
States Army and Joint Services Records Research Center 
(JSRRC)) responded in 2008 that they had researched the 
available historical files and were unable to document the 
aircraft incidents as stated by the Veteran.  Further, CURR 
stated that they had coordinate their research with the 
United States Air Force Safety Center, but their results were 
negative.

In view of the foregoing, the Board finds that there is no 
independent evidence to verify the Veteran's account of any 
of the alleged in-service stressors regarding what 
purportedly occurred during active service.  As there is no 
corroborating evidence, service connection is not warranted 
for PTSD.

The Board is cognizant of the holding of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the Veteran submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the Veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are easily 
distinguishable because the Veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors, to include to his entire unit.  Moreover, 
the response from CURR is such that it reflects that the 
stressors identified by the Veteran did not occur to his 
unit.

In summary, the Board has concluded that the Veteran did not 
engage in combat with the enemy while on active duty, and 
that there is no independent verification of his reported in-
service stressors, as required for service connection for 
PTSD to be granted.  38 C.F.R. § 3.304(f).  Therefore, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for PTSD, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


